DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-14) in the reply filed on February 19, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 7, the meaning of “difficulty degree” renders the limitation of “calculate a correction difficulty degree for the correction pattern candidate” ambiguous.  It is not clearly what the difficulty degree is?   The conditional limitation of “select a correction pattern ….if more than one correction pattern candidate for correcting the defect is generated” is not a positive limitation and it does not constitute a limitation in any patentable sense. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

At best the claimed subject matters are understood (see rejection under 35 U.S.C 112, second paragraph, supra).  Claims are anticipated by references.
Claims 1-8, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (U.S.Pat. 8,233,698 B2).
      
    PNG
    media_image1.png
    316
    474
    media_image1.png
    Greyscale

With respect to claims 1 and 7, 12, Yamashita discloses a correction pattern generation device (100) comprising all features of the instant claims such as: a detect detection device (122) configured to detect a defect in a pattern formed on a mask (101) and provide information for the 
As to claims 2, 8 and 11, the processor is further configured to calculate an exposure likelihood of the correction pattern candidate and selection of the correction pattern from the correction pattern candidates is further based on the calculated exposure likelihood for each correction pattern candidate (col.10, lines 51-67).
As to claim 3, wherein calculation of the correction difficulty degree is based on at least one of the following: a defect type of the defect/displacement amount (see col.10, lines 45-50).
As to claims 4 and 14, wherein the correction pattern candidate is generated using an optical simulation (equations 7 and 8).
As to claim 5, wherein the processor (110) is further configured to receive original pattern data used for forming the pattern on the mask (101). 
As to claims 6 and 13, wherein the mask (101) is a photomask and the pattern formed on the mask includes sub-resolution assist features (see figure 4).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (U.S.Pat. 8,233,698 B2) in view of Gao et al (US 2020/0159134 A1).
With respect to claims 9-10, Yamashita discloses a correction pattern apparatus comprising substantially all of the limitations of the claims.  Yamashita does not specifically disclose a deposit unit for depositing onto the mask and a removal unit for removing the material from the mask.  These units are seen to be inherent elements of the correction pattern apparatus and they are well known in the art.  For example, Gao discloses a correction pattern generation device having a removal system and a deposit system (see figure 2 and paragraphs [0075-0077]).  In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Yamashita and Gao to obtain the claimed invention as recited in the mentioned claims.  It would have been obvious to a skilled artisan to utilize the deposit unit and the removal unit as taught by Gao into the pattern defect correction system of Yamashita for the purpose of depositing and removing the material onto and from the mask. 
Prior Art Made of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
4/3/21


/HUNG NGUYEN/Primary Examiner, Art Unit 2882